808 F.2d 835Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Wayne LUNSFORD;  Edward D. Bennett, Defendants-Appellants,v.FIRST NATIONAL BANK OF RANDOLPH COUNTY, Plaintiff-Appellee.
No. 86-7252.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 24, 1986.Decided Dec. 18, 1986.

Before HALL, SPROUSE and WILKINSON, Circuit Judges
John Wayne Lunsford and Edward D. Bennett, appellants pro se.
Robert Hold Edmunds, Jr., Office of the United States Attorney, for appellees.
PER CURIAM:


1
John Wayne Lunsford and Edward Dock Bennett seek to appeal the district court's adoption of a magistrate's findings, after a de novo review, that Lunsford and Bennett have waived their right to claim exemptions against civil collection of a restitution judgment ordered in the criminal case below.


2
Bennett has waived appellate review by failing to file objections to the magistrate's findings and recommendations.  This Court has held that the failure to file timely objections to a magistrate's report waives appellate review of the substance of that report where the parties have been warned that failure to object will waive appellate review.  Wright v. Collins, 766 F.2d 841 (4th Cir.1985).  The use of this procedure was recently upheld by the Supreme Court in Thomas v. Arn, --- U.S. ----, 54 U.S.L.W. 4032 (Dec. 4, 1985).  Bennett was properly warned, yet failed to file objections;  he has waived his right to appellate review.


3
A review of the record, the district court's opinion, and the magistrate's findings and recommendations discloses that Lunsford's appeal from the district court's order would be without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, deny leave to proceed in forma pauperis, and dismiss the appeal on the reasoning of the district court.  First National Bank v. Lunsford, CR-85-113-G (M.D.N.C., June 20, 1986).


4
DISMISSED.